NOT RECOMMENDED FOR PUBLICATION
                               File Name: 22a0133n.06

                                          No. 20-3795

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT

                                                      )
                                                                                 FILED
                                                                           Mar 28, 2022
 CHRISTINA LITTLER,                                   )
                                                                       DEBORAH S. HUNT, Clerk
                                                      )
        Plaintiff-Appellant,                          )
                                                      )      ON APPEAL FROM THE
                v.                                    )      UNITED STATES DISTRICT
                                                      )      COURT FOR THE SOUTHERN
 OHIO ASSOCIATION OF PUBLIC SCHOOL                    )      DISTRICT OF OHIO
 EMPLOYEES,                                           )
                                                      )
        Defendant-Appellee.                           )
                                                      )

Before: WHITE, NALBANDIAN, and READLER, Circuit Judges.

       HELENE N. WHITE, Circuit Judge. Christina Littler joined the Ohio Association of

Public School Employees (OAPSE) in 2015. Her membership application provided that the union

would be her sole representative in employment negotiations and authorized the union to collect

monthly dues from her paycheck. After the Supreme Court issued its opinion in Janus v. American

Federation of State, County, & Municipal Employees, Council 31, 138 S. Ct. 2448 (2018), holding

that public sector unions may not collect fees from nonmembers without their express consent,

Littler attempted to resign her union membership by email. OAPSE informed Littler that a

handwritten signature was required to effect a valid withdrawal under the terms of the membership

agreement, but Littler declined to provide one. OAPSE did not remove Littler from its list of

members subject to paycheck dues deduction, and the district deducted the dues when the dues-

collection period began in November 2018.
No. 20-3795, Littler v. Ohio Association of Public School Employees


         Littler brought this action, alleging that OAPSE failed to honor her constitutional right to

freedom of speech when it continued to deduct dues from her paycheck after she asked to

withdraw. OAPSE responded that it was entitled to collect the dues according to Littler’s signed

membership agreement because Littler never validly withdrew her authorization. The district court

granted summary judgment in favor of OAPSE and this appeal followed. We reverse and remand

to the district court for further proceedings consistent with this opinion.

                                                         I.

                                                         A.

         OAPSE is a public-sector union that represents over 30,000 employees in Ohio, including

a bargaining unit of employees of the South-Western City School District (the “District”). Prior

to the Supreme Court’s decision in Janus, most employees in OAPSE-represented bargaining

units, including the South-Western City Schools unit, had a choice between joining the union as

dues-paying members or remaining non-members, but paying a fair-share fee to defray the cost of

OAPSE’s collective-bargaining and representational activities. After Janus, OAPSE ceased

collecting fair-share fees from non-members.

         Littler became a substitute bus driver for the District in 2011. Littler did not join OAPSE

at that time because she did not believe substitute bus drivers could be union members. Because

she was not a union member, Littler paid reduced union fees, also known as fair-share fees, as

required at the time under the Collective Bargaining Agreement (CBA). When Littler became a

full-time bus driver, she joined OAPSE.1 On January 16, 2015, Littler signed an OAPSE

membership application card. Littler does not recall the circumstances under which she signed the


          1
            Littler’s testimony on her reason for joining OAPSE was inconsistent. At her deposition, she claimed she
believed that full-time bus drivers were required to be union members. She also attested that she chose to join and
remain a member of the union, if “reluctantly,” because the cost of full union membership, as compared to the cost of
the fair-share fee, was not worth the loss of her vote and influence in union matters. R. 52, PID 1905.


                                                        -2-
No. 20-3795, Littler v. Ohio Association of Public School Employees


membership application but does remember that she did not read the membership application when

she signed it. The membership application stated, in relevant part:

         I further authorize and direct the Employer to deduct OAPSE State dues and Local
         dues as set forth herein or as increased from my salary or wages and remit the same
         to the OAPSE State Treasurer. This authorization shall remain in effect during my
         employment unless withdrawn by me in the manner provided in the Collective
         Bargaining Agreement between the Employer and OAPSE or, where there is no
         provision for withdrawal in the Agreement, only during a 10 day period from
         August 22 through August 31. I agree that any withdrawal of dues deduction
         authorization shall be in writing, executed and delivered during the revocation
         period by written notice served upon the Chief Fiscal Officer of the Employer and
         the OAPSE State Treasurer. I further agree that dues deduction may not be revoked
         at any other time or in any other manner except as provided herein.

R. 37-1, PID 1016.2 OAPSE transmitted Littler’s signed membership application to the South-

Western City School District, which then deducted membership dues from her paycheck and

remitted them to OAPSE in accordance with the CBA.

         Under the CBA between OAPSE and the District, OAPSE is required to submit a list of all

OAPSE members and the appropriate payroll deduction for each member by October 20 each

calendar year. The list must be accompanied by signed membership application cards for all new

members, indicating authorization of payroll deduction. Where a union member is listed, but no

application card is on file with the District treasurer, the Board of Education treats the individual

as a non-member for payroll purposes. Dues are deducted over an eight-month period from

November through June 30.

         On June 27, 2018, the Supreme Court held that the imposition of mandatory fair-share fees

on non-union members by public-sector unions is unconstitutional. See Janus, 138 S. Ct. at 2460.

In response, OAPSE stopped collecting fair-share fees from non-members.




         2
          The CBA contains no provisions for withdrawal, so the parties agree that the withdrawal procedures outlined
in the membership application are applicable.


                                                        -3-
No. 20-3795, Littler v. Ohio Association of Public School Employees


        On August 22, 2018, Littler sent an email (the “August email”) to Gary Martin, the Director

of Membership Services for OAPSE, and Hugh Garside, the Treasurer and Chief Fiscal Officer

for the District, stating that she was “immediately withdrawing [her] union membership.” R. 52-

1, PID 1910. Over the next week, Chad Caldwell, an OAPSE representative, called Littler and left

several voicemails asking her to contact him and advising that her email attempting to withdraw

from the union would not be accepted because it did not contain a handwritten signature. 3 On

August 28, 2018, Littler sent another email to Martin and Garside requesting that Caldwell stop

calling her. Littler took no other action to effectuate her withdrawal. OAPSE determined that

Littler’s August email did not constitute a valid withdrawal because it lacked a handwritten

signature and notified the District that it should continue to deduct dues from Littler’s paycheck.

        Dues continued to be deducted from Littler’s paycheck when the 2018–2019 dues-

deduction period began in November 2018. In February 2019, OAPSE changed its policy for

validating member withdrawals and determined that it would begin accepting emailed withdrawal

requests that lacked a handwritten signature, provided it was clear that the email originated with

the member.       OAPSE also decided to retroactively honor requests made during the 2018

withdrawal period that complied with the revised policy. Thus, on February 19, 2019, OAPSE

notified Littler that it would honor her August email requesting to withdraw from the union, and

sent her a check for dues that had been deducted since August 2018, plus interest. Littler has not

cashed the check refunding her dues. OAPSE also instructed the District to stop future deductions

from Littler’s paychecks.




         3
           Prior to 2018, OAPSE had interpreted the membership application’s requirement that withdrawal be “in
writing, executed and delivered” to require that members provide OAPSE with a hard copy of a signed document. In
2018, OAPSE changed its policy and determined that it would accept withdrawals via email so long as the email
included an attachment with an original signature.


                                                     -4-
No. 20-3795, Littler v. Ohio Association of Public School Employees


                                                          B.

        Littler filed this action against OAPSE4 asserting claims under 42 U.S.C. § 1983, the

Declaratory Judgment Act (28 U.S.C. § 2201), and various state-law causes of action relating to

the “unlawful seizure of her personal property.” R. 1; R. 27, PID 177. Littler brings three claims

against OAPSE asserting that OAPSE violated her rights by (1) requiring Ohio public school

employees to either join the union or pay fair-share fees prior to Janus (“Claim One”), (2)

continuing to deduct union dues from Littler’s paycheck after receipt of the August email stating

her intent to withdraw (“Claim Two”), and (3) continuing to deduct union dues after Janus in

reliance on membership agreements that were signed pre-Janus (“Claim Three”). Littler seeks

compensatory damages (reimbursement of all illegally collected fair-share fees and union dues),

costs, and attorneys’ fees on all claims, as well as various forms of declaratory and injunctive relief

relating to OAPSE’s collection of dues from its members. Littler also seeks punitive damages on

Claim Two as a result of OAPSE’s “defiance of [her] instructions to halt the payroll deductions of

union dues.” R. 27, PID 174.

       OAPSE moved for summary judgment on all claims set forth in the Amended Complaint.

Littler filed a cross-motion for partial summary judgment on Claims Two and Three, admitting

that Claim One was foreclosed by this court’s decision in Lee v. Ohio Education Association, 951

F.3d 386 (6th Cir. 2020).

       Littler offered five arguments in support of her position: (1) the membership agreement

does not constitute a valid contract, (2) in the alternative, Littler’s August email complied with the

terms for withdrawal contained in the membership agreement, (3) the membership agreement is

not a valid waiver of constitutional rights under Janus, (4) employees may unilaterally rescind



       4
           Littler originally sued both OAPSE and the District but agreed to dismiss the District from the case.


                                                         -5-
No. 20-3795, Littler v. Ohio Association of Public School Employees


maintenance-of-dues agreements after union fees are no longer required, and (5) OAPSE was not

entitled to condition membership on the surrender of constitutional rights. OAPSE offered four

primary arguments supporting its entitlement to summary judgment: (1) Littler’s claims are moot,

(2) Janus did not affect Littler’s consent to membership, (3) Littler signed a valid and enforceable

contract giving consent to have the District deduct union dues from her paycheck, and (4) OAPSE

did not engage in state action.

       The district court granted summary judgment to OAPSE on all claims. As an initial matter,

the district court granted summary judgment to OAPSE on Claim One, based on Littler’s

acknowledgement that the claim is foreclosed by Lee.5 After resolving Claim One, the district

court determined that the remainder of the case was not moot. It then found that the membership

agreement was a valid contract from which Littler did not properly withdraw. The district court

also determined that Littler’s consent to deduction of dues in the membership agreement was freely

given. The district court concluded that these findings precluded Littler’s claim that OAPSE’s

deduction of dues from her paycheck violated her constitutional rights. Finally, the district court

determined that Littler’s state-law claims were defeated by its conclusion that OAPSE’s collection

of dues was not wrongful.

                                                           II.

       We review a district court’s grant of summary judgment de novo. Evoqua Water Techs.,

LLC v. M.W. Watermark, LLC, 940 F.3d 222, 231 (6th Cir. 2019). Summary judgment is

appropriate if the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). This standard of review

remains the same for reviewing cross-motions for summary judgment. U.S. S.E.C. v. Sierra



       5
           The merits of the district court’s decision on Claim One are not at issue in this appeal.


                                                          -6-
No. 20-3795, Littler v. Ohio Association of Public School Employees


Brokerage Servs., Inc., 712 F.3d 321, 327 (6th Cir. 2013). When both parties move for summary

judgment below, this Circuit does not assume “the parties consent to resolution of the case on the

existing record or that the district court is free to treat the case as if it was submitted for final

resolution on a stipulated record.” Taft Broad. Co. v. United States, 929 F.2d 240, 248 (6th Cir.

1991) (quoting John v. La. (Bd. of Trs. for State Colls. & Univs.), 757 F.2d 698, 705 (5th Cir.

1985)). A case involving cross-motions for summary judgment requires “evaluat[ing] each party’s

motion on its own merits, taking care in each instance to draw all reasonable inferences against

the party whose motion is under consideration.” EMW Women’s Surgical Ctr., P.S.C. v. Beshear,

920 F.3d 421, 425 (6th Cir. 2019) (quoting McKay v. Federspiel, 823 F.3d 862, 866 (6th Cir.

2016)).

                                                   A.


          As an initial note, neither the district court nor the parties clearly distinguish between the

arguments and conclusions applicable to Claim Two versus Claim Three. Littler’s brief on appeal

states that Claim Three is “essentially redundant” of Claim Two, and for that reason, it treats them

“as a single claim on appeal for simplicity and ease of exposition.” Appellant’s Br. at 13 n.15.

Appellee appears to do the same, treating Littler’s challenge to the collection of dues post-Janus

as a single “section 1983 claim.” Appellee’s Br. at 9. Given that Claims Two and Three are treated

interchangeably by the parties, were both brought pursuant to 42 U.S.C. § 1983, and seek damages

for the same conduct—the deduction of dues from Littler’s paycheck between November 2018

and February 2019—we treat them as a consolidated claim on appeal.

          We start by reviewing the district court’s mootness determination. OAPSE argues that

“Littler’s claims for declaratory, injunctive, and compensatory relief are moot, given that OAPSE

has tendered her a refund, with interest, of the contested money and has released her from all



                                                  -7-
No. 20-3795, Littler v. Ohio Association of Public School Employees


obligations to the union.” Id. at 14. The district court did not address the effect of OAPSE’s

tendered refund on the viability of Littler’s claims for declaratory, injunctive, and compensatory

relief because it found that Littler’s request for punitive damages on her second claim saved the

case from mootness, explaining that “[r]egardless of whether some of Ms. Littler’s remedies have

been mooted, the case itself is not moot.” Littler v. Ohio Ass’n of Pub. Sch. Emps., No. 2:18-cv-

1745, 2020 WL 4038999, at *3 (S.D. Ohio July 17, 2020).

       “[A] federal court has no authority to give opinions upon moot questions . . . or to declare

. . . rules of law which cannot affect the matter in issue in the case before it.” Church of Scientology

of Cal. v. United States, 506 U.S. 9, 12 (1992) (internal quotation marks omitted). For that reason,

“a plaintiff must maintain a personal interest in the dispute at every stage of litigation, including

when judgment is entered, and must do so ‘separately for each form of relief sought.’”

Uzuegbunam v. Preczewski, 141 S. Ct. 792, 801 (2021) (citation omitted) (quoting Friends of the

Earth, Inc. v. Laidlaw Env’t Servs. (TOC), Inc., 528 U.S. 167, 185 (2000)). A suit becomes moot

“when the issues presented are no longer ‘live’ or the parties lack a legally cognizable interest in

the outcome.” County of Los Angeles v. Davis, 440 U.S. 625, 631 (1979) (quoting Powell v.

McCormack, 395 U.S. 486, 496 (1969)). “But a case ‘becomes moot only when it is impossible

for a court to grant any effectual relief whatever to the prevailing party.’” Chafin v. Chafin, 568

U.S. 165, 172 (2013) (quoting Knox v. Serv. Emps., 567 U.S. 298, 307 (2012)). So long as the

plaintiff has “a concrete interest, however small, in the outcome of the litigation, the case is not

moot.” Knox, 567 U.S. at 307–08 (quoting Ellis v. Ry. Clerks, 446 U.S. 435, 442 (1984)).

       Littler’s claim for punitive damages remains live and gives her a concrete interest in the

outcome of the litigation. OAPSE acknowledges that the change in policy and dues refund cannot

moot Littler’s claim for punitive damages, but argues that because “Littler has not attempted to




                                                 -8-
No. 20-3795, Littler v. Ohio Association of Public School Employees


meet the high standard required to merit such damages,” the demand for punitive damages should

not require the court to reach the merits of Littler’s claim. Appellee’s Br. at 19–20. OAPSE may

well be correct that Littler will be unable to meet the high bar for demonstrating entitlement to

punitive damages under 42 U.S.C. § 1983, but the relative merits of a claim are not relevant to a

determination of mootness. Thus, the district court was correct to reject OAPSE’s mootness

argument and consider the case on the merits. Of course, as the district court recognized, certain

remedies, such as declaratory and injunctive relief, may be moot although the case survives. See,

e.g., LaSpina v. SEIU Pa. State Council, 985 F.3d 278, 289–90 (3d Cir. 2021) (holding that an

employee’s post-Janus action to enjoin a union from subtracting dues from her paycheck was moot

because the union’s actions—including processing the employee’s resignation and ceasing fee

collection—showed there was no reasonable likelihood that the union would try to collect dues

from nonmembers like her again).

                                                 B.

       This case presents some thorny issues specific to the First Amendment rights of public-

sector employees, but the district court’s grant of summary judgment to OAPSE was premised, in

large part, on the resolution of more straightforward issues of contract interpretation. The district

court found that Littler’s membership agreement constituted a binding contract under which she

was required to pay union dues, and that she did not validly withdraw from that obligation under

the terms of the contract.

                                                 1.

       Littler first argues that the membership application she signed in 2015 is not a contract

because her authorization for deduction of union dues was not supported by consideration.

According to Littler, “the membership application does not describe anything that [she] is to




                                                -9-
No. 20-3795, Littler v. Ohio Association of Public School Employees


receive in exchange for her supposed promise to continue payroll deductions even after resigning

from union membership.” Appellant’s Br. at 25. The district court resolved this issue by holding

that the membership application was not a “completely integrated” contract, that Littler joined

OAPSE “at least in part, because of the benefits that she knew she would receive, such as the

ability to have a say in the union’s affairs and to vote on the union contract,” and that “the benefits

that . . . Littler knew she would receive by signing the [membership agreement] are sufficient

consideration to establish that the [membership agreement] is a valid contract.” Littler, 2020 WL

4038999, at *4.

       The district court did not err in finding that the membership agreement constituted a valid

contract. As is clear from the face of the document, titled “OAPSE/AFSCME Local 4/AFL-CIO

Membership Application,” Littler agreed to the deduction of dues from her paycheck in exchange

for OAPSE membership itself. R. 37-1, PID 1016. Although the benefits of membership may

change from year to year depending on the details of the CBA, the application Littler signed was

for membership in the union itself, with the accompanying benefits whatever they may be, not for

any specific benefits accruing from that membership. Thus, the consideration supporting contract

formation here is the privilege of membership in and of itself. See Bennett v. Council 31 of the

Am. Fed’n of State, Cnty. & Mun. Emps., AFL-CIO, 991 F.3d 724, 727 (7th Cir. 2021). In

accepting Littler’s application for membership, OAPSE also incurred obligations to Littler. See

Labor-Management Reporting and Disclosure Act, 29 U.S.C. § 411(a)(1) (providing, among other

requirements, that “[e]very member of a labor organization shall have equal rights and privileges

within such organization to nominate candidates, to vote in elections or referendums of the labor

organization, to attend membership meetings, and to participate in the deliberations and voting

upon the business of such meetings”); id. § 412 (providing a private right of action for violations




                                                - 10 -
No. 20-3795, Littler v. Ohio Association of Public School Employees


of union member rights by labor organizations). For that reason, membership in the union, in and

of itself, supports a finding of adequate consideration for contract formation.

                                                 2.

       Separately from her argument regarding contract formation, Littler asserts that she did not

waive her constitutional rights under Janus by submitting the membership application. First,

Littler argues that she did not “freely” waive her rights under Janus because “[i]f [she] had refused

to sign the membership-application form, she would have been subjected to an unconstitutional

financial penalty in the form of ‘fair-share fees.’” Appellant’s Br. at 29–30. Insofar as Littler

argues that she did not freely consent to entering into the membership agreement, that argument is

not supported by evidence in the record. Littler signed the membership application, authorized

OAPSE to deduct union dues from her pay, and agreed to a procedure for withdrawing her

membership. As the district court noted, Littler “acknowledge[d] intentionally joining OAPSE

because she decided that the benefits of being a member (i.e., having a say in union affairs and

being able to vote on the union contract) were worth the dues she would be required to pay.”

Littler, 2020 WL 4038999, at *6 (citing Littler Suppl. Decl. ¶ 5, R. 56-1, PID 2168 (“I also

understood that union membership was necessary [to] have any voice or vote in collective-

bargaining matters, and that I would not be able to vote on our contract unless I joined the

union.”)). “That [Littler] had the option of paying less as agency fees pre-Janus, or that Janus

made that lesser amount zero by invalidating agency fees, does not establish coercion.” See Belgau

v. Inslee, 975 F.3d 940, 950 (9th Cir. 2020).

       Second, Littler argues that when she joined the union, she “did not execute a ‘freely given’

waiver of her rights under Janus because she was not even aware that she had a constitutional right

to withhold payments from the union when she signed the membership application.” Appellant’s




                                                - 11 -
No. 20-3795, Littler v. Ohio Association of Public School Employees


Br. at 31. Even accepting that as true for argument’s sake, the right recognized by the Supreme

Court in Janus did not apply to Littler before her attempt to withdraw her OAPSE membership,

nor—as discussed in Section II(B)(3) below—after her attempt to withdraw if that attempt was not

effective under the terms of the agreement. When Janus was decided, Littler was an OAPSE

member. “Janus repudiated agency fees imposed on nonmembers, not union dues collected from

members . . . .” Belgau, 975 F.3d at 944. Littler cannot claim that OAPSE violated her First

Amendment rights under Janus while she was a union member.

                                                 3.

       Littler also challenges the district court’s determination that she did not comply with the

requirements for withdrawal from the union. The membership application requires that “any

withdrawal of dues deduction authorization shall be in writing, executed and delivered during the

revocation period by written notice served upon the Chief Fiscal Officer of the Employer and the

OAPSE State Treasurer.” R. 37-1, PID 1016. OAPSE argued that it considered the email an

invalid withdrawal because it was lacking a handwritten signature, as it informed Littler at the time

of her attempted withdrawal. The district court decided this issue on a ground not raised by either

party, finding that Littler’s failure to demonstrate that she sent the email to the OAPSE treasurer

was sufficient to find that she did not satisfy the requirements for withdrawal under the contract.

It explained that “[b]ecause it is . . . Littler’s motion for summary judgment, it is her burden to

prove that she complied with the terms of withdrawal as outlined by” the membership agreement

and determined that she did not meet that burden. Littler, 2020 WL 4038999, at *4. Littler argues

that it was error for the district court to grant summary judgment in favor of OAPSE on this basis,

given that OAPSE never raised the issue of email recipients as a basis for claiming that Littler

failed to comply with the terms of the membership agreement. OAPSE responds that “Littler was




                                               - 12 -
No. 20-3795, Littler v. Ohio Association of Public School Employees


on notice to muster all evidence in support of her claim that she effectively withdrew her

authorization for dues deductions.” Appellee’s Br. at 37.

       Before a court can grant summary judgment “on grounds not raised by a party,” the parties

must be provided “notice and a reasonable time to respond.” Fed. R. Civ. P. 56(f)(2); see

also Smith v. Perkins Bd. of Educ., 708 F.3d 821, 828–32 (6th Cir. 2013) (discussing Rule 56(f)

and reversing the district court’s sua sponte grant of summary judgment on alternative grounds).

“This rule is important because a district court does not have before it the full factual record

developed by the parties in discovery. Rather, a party opposing summary judgment will supply

only the evidence needed to demonstrate a genuine dispute as to the issues raised in the motion.”

George v. Youngstown State Univ., 966 F.3d 446, 467 (6th Cir. 2020). It is not clear that OAPSE

ever took the position, during litigation or otherwise, that Littler’s email withdrawal was

ineffective due to a failure to send the email to the OAPSE treasurer. Thus, it is not surprising that

the evidence and argument presented by Littler to the district court did not focus on this issue.

Regardless whether Littler herself moved for summary judgment, she was not on notice to submit

evidence or argument regarding the recipients of her attempted withdrawal.

       Admittedly, it is unlikely Littler would have been able to present evidence that her

attempted withdrawal was sent to the OAPSE treasurer, given the absence of such an email address

in the email exchanges reflected in the record. However, it is not impossible that such an exchange

occurred outside the documents included in the record and deciding the issue without providing

Littler an opportunity to present additional evidence was improper. And, even if the withdrawal

attempts were never sent to the OAPSE treasurer, it is possible that given the opportunity to present

additional evidence, Littler could prove that it was nevertheless received by the treasurer or that

such a requirement was waived by OAPSE. See Sharp v. Andisman, Nos. 24999, 25002, 2010 WL




                                                - 13 -
No. 20-3795, Littler v. Ohio Association of Public School Employees


3676865, at *7 (Ohio Ct. App. Sept. 22, 2010) (explaining that under Ohio law “performance of a

condition precedent may be waived by the party to whom the benefit of the condition runs”

(internal quotation marks omitted)). Accordingly, the district court should not have granted

summary         judgment   on    this    basis     absent   an    opportunity     for    Littler   to

respond. See Fed. R. Civ. P. 56(f)(2).

       Thus, we reverse the grant of summary judgment and remand to the district court with

instructions to provide Littler the opportunity to present evidence and argument regarding the

requirement that she submit any withdrawal to the OAPSE treasurer.

       Separately, we note that the district court declined to address OAPSE’s argument that it is

not a state actor subject to suit under 42 U.S.C. § 1983, preferring to decide the case on alternative

grounds.   Although such an approach was within the district court’s discretion, given the

importance of the issue to the viability of this lawsuit, and the fact-intensive nature of such a

determination, the district court should reconsider whether to address this issue on remand.

                                                  III.

       For the foregoing reasons, we REVERSE and REMAND for proceedings consistent with

this opinion.




                                                 - 14 -